DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.












Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,947,594 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
The patented claims would anticipate the application claims since they are narrower than the application claims. 
Patented claim 1 claimed a system for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, which perform the feature of a synthesis window unit configured to apply a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal.     
The pending claim 1 recited a system for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, which perform the similar feature of a synthesis window unit configured to apply a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal.
Therefore, patented claim 1 anticipates the pending claim 1.
Pending claims 2-3 have the same limitations comparing the patented claims 2-3 as shown on the table below.
Therefore, patenting claims 2-3 anticipate the pending claims 2-3.
				
Pending claims
Patented claims
1. A system for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, comprising: an analysis window unit configured to apply an analysis window of a length of LA samples, thereby extracting a frame of the input signal; an analysis transformation unit of order M and having a frequency resolution Δf configured to transform the LA samples into M complex coefficients; a nonlinear processing unit, configured to modify phases of the complex coefficients based on the transposition order T, and to modify magnitudes of the complex coefficients based on the transposition order T; a synthesis transformation unit of order M and having a frequency resolution QΔf, configured to transform the altered coefficients into M altered samples; wherein Q is a frequency resolution factor independent of the transposition order T; and a synthesis window unit configured to apply a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal; wherein M is equal to (Q LA + Ls)/2.
2. A method for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, the method comprising: applying an analysis window of a length of LA samples, thereby extracting a frame of the input signal; transforming the frame of LA samples of the input signal into M complex coefficients using an analysis transformation of order M and frequency resolution Δf; modifying phases of the complex coefficients based on the transposition order T, and modifying magnitudes of the complex coefficients based on the transposition order T; transforming the altered coefficients into M altered samples using a synthesis transformation of order M and frequency resolution QΔf; wherein Q is a frequency resolution factor independent of the transposition order T; and applying a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal; wherein M is equal to (Q LA + Ls)/2
3. A non-transitory computer-readable storage medium comprising a sequence of instructions, wherein, when executed by one or more processors, the sequence of instructions causes the one or more processors to perform a method for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, the method comprising: applying an analysis window of a length of LA samples, thereby extracting a frame of the input signal; transforming the frame of LA samples of the input signal into M complex coefficients using an analysis transformation of order M and frequency resolution Δf; modifying phases of the complex coefficients by using the transposition order T, and modifying magnitudes of the complex coefficients based on the transposition order T; transforming the altered coefficients into M altered samples using a synthesis transformation of order M and frequency resolution QΔf; wherein Q is a frequency resolution factor independent of the transposition order T; and applying a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal; wherein M is equal to (Q LA + Ls)/2.

1. A system for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, comprising: an analysis window unit configured to apply an analysis window of a length of LA samples, thereby extracting a frame of the input signal; an analysis transformation unit of order M and having a frequency resolution Δf configured to transform the LA samples into M complex coefficients; a nonlinear processing unit, configured to modify phases of the complex coefficients based on the transposition order T, and to modify magnitudes of the complex coefficients based on the transposition order T; a synthesis transformation unit of order M and having a frequency resolution QΔf, configured to transform the altered coefficients into M altered samples; wherein Q is a frequency resolution factor independent of the transposition order T; and a synthesis window unit configured to apply a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal; wherein LA is equal to Ls and M is based on the frequency resolution factor Q.
2. A method for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, the method comprising: applying an analysis window of a length of LA samples, thereby extracting a frame of the input signal; transforming the frame of LA samples of the input signal into M complex coefficients using an analysis transformation of order M and frequency resolution Δf; modifying phases of the complex coefficients based on the transposition order T, and modifying magnitudes of the complex coefficients based on the transposition order T; transforming the altered coefficients into M altered samples using a synthesis transformation of order M and frequency resolution QΔf; wherein Q is a frequency resolution factor independent of the transposition order T; and applying a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal; wherein LA is equal to Ls and M is based on the frequency resolution factor Q.
3. A non-transitory computer-readable storage medium comprising a sequence of instructions, wherein, when executed by one or more processors, the sequence of instructions causes the one or more processors to perform a method for generating an output audio signal comprising a high frequency component from an input audio signal comprising a low frequency component using a transposition order T, the method comprising: applying an analysis window of a length of LA samples, thereby extracting a frame of the input signal; transforming the frame of LA samples of the input signal into M complex coefficients using an analysis transformation of order M and frequency resolution Δf; modifying phases of the complex coefficients by using the transposition order T, and modifying magnitudes of the complex coefficients based on the transposition order T; transforming the altered coefficients into M altered samples using a synthesis transformation of order M and frequency resolution QΔf; wherein Q is a frequency resolution factor independent of the transposition order T; and applying a synthesis window of a length of Ls samples to the M altered samples, thereby generating a frame of the output signal; wherein LA is equal to Ls and M is based on the frequency resolution factor Q.




 














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Bessette et al. (US 2012/0271644 A1) teaches an audio signal decoder includes a transform domain path configured to obtain a time-domain representation of a portion of an audio content on the basis of a first set of spectral coefficients, a representation of an aliasing-cancellation stimulus signal and a plurality of linear-prediction-domain parameters.
Sudo et al. (US 2010/0057476 A1) teaches a signal bandwidth extension apparatus includes a determination unit which determines whether or not a peak component of the input signal is lacked in the band to be extended.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 26, 2022